DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action based on application number 16/088102 filed September 25, 2018. Claims 1-8 are currently pending and have been considered below.

Election/Restrictions
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 8, 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “abnormality determination unit” in claims 1 and 3-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification provides no indication of any corresponding structure for the abnormality determination unit.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “abnormality determination unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The instant disclosure fails to recite any manner of structure relating to the abnormality determination unit, only the functions it performs. There is no discussion its physical constitution or relation to the other controllers or boards, it is simply referred to as a unit and described in the figures with a nondescript rectangle. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (US 2002/0188367).
Regarding claim 1: Hayashi discloses a semiconductor processing system (11) having a computer (22) which is a first controller that controls the system (11), a controller (17) which controls operation of a high frequency generator (16) inside the processing system (11) according to instructions received from the computer (22) (par. 86), where the controller (17) connects to a memory unit (23) for storing signals read by a sensor (20) and monitor (21) at a predetermined sampling interval during a processing time to accumulate said signals over time, where the computer (22) further includes a comparator circuit (25) which is an abnormality detection unit that acquires the data from the memory unit (23) and determines based on its value and a threshold value whether or not there is an abnormality in the system (pars. 49, 63-71, 83-86, figures 1-4). 
Regarding claim 2: Hayashi discloses that the device is indeed a high frequency generator (16) (par. 49) and further discloses that the detected signal accumulated by the memory unit (23) can be electrical voltage, current and phase signals from the high frequency generator (16) which form a power signal (pars. 27, 102-103, figures 5-8). 
Regarding claim 3: Hayashi discloses that the determination by the comparator circuit (25) is done based on average values (par. 73, 105). 
Regarding claim 4: Hayashi teaches that the abnormal parameter can be identified (pars. 94-98, 128) but fails to explicitly disclose that the abnormal component is identified. However, it is inherent that the current, voltage and phase signals measured by detection mechanism (20) which only detects the output by the high frequency generator (16) and matcher (18) can identify an abnormality in the generator (16), matcher (18) or wiring. 
Furthermore, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). In the instant case, since the detection system of Hayashi has the same structure as the instant claims, it can be presumed that it has the same properties and functions, including the detection of an abnormality in one particular unit. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi as applied to claims 1-4 above and further in view of Omori et al. (US 8,790,743).
Regarding claim 5: Hayashi fails to explicitly disclose that the abnormality is determined based on any delay time. However, Omori et al. discloses a similar plasma processing apparatus which determines an abnormality in the RF generator based on the delay time between the controller setting the RF power off and the measured off time (col. 1 lines 35+, col. 2 lines 1-6, figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to measure the timing delay as taught by Omori et al. in the system of Hayashi because Omori et al. teaches this is a known method for determining an error in the RF generation system (col. 1 lines 25+, col. 2 lines 1-6) and Hayashi indicates that a wide variety of data and parameters can be determined and used to detect an abnormality (pars. 27, 141-142). 
Regarding claim 6: Hayashi fails to disclose a log storage unit configured to store log information when an abnormality is found. However, Omori et al. discloses a similar plasma processing apparatus which includes a logging device which counts the number of anomalous pulses detected (col. 2 lines 15-34). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include a logging device similar to that of Omori et al. in the system of Hayashi because Omori et al. teaches that this allows a module controller to compensate for anomalies based specifically on the tracked number of anomalous pulses, rather than to compensate or make a decision for every single pulse (col. 2 lines 15-34).
Regarding claim 7: Hayashi discloses that the example disclosed is used in a plasma etching apparatus but can be used in any other semiconductor manufacturing equipment (par. 142). However, Hayashi fails to explicitly disclose that the apparatus is an ALD apparatus. However, Omori et al. discloses a similar detection system used in a semiconductor processing apparatus, with one of the given examples being a plasma enhanced atomic layer deposition (PEALD) apparatus (col. 1 lines 7-12, col. 3 lines 11-16). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the detection system of Hayashi in an ALD apparatus as taught by Omori et al. because Omori et al. teaches that this type of anomaly detection is functionally equivalent for use in a plasma etching reactor or PEALD reactor (col. 3 lines 11-16) and simple substitution of functional equivalents is not considered to be a patentable advance (MPEP 2144.06-07). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.K/
Stephen KittExaminer, Art Unit 1717
5/6/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717